     Case 3:20-cv-00328-DNH-ML Document 10 Filed 05/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

MICHAEL A. HURLEY,

                                  Plaintiff,       3:20-CV-328
                                                   (DNH/ML)
         -v-


ITHACA CITY SCHOOL DISTRICT –
BOARD OF EDUCATION and DR.
LUVELLE BROWN, Superintendent of
Schools, ICSDBOE,


                         Defendants.
--------------------------------

APPEARANCES:                                       OF COUNSEL:

ROBERT E. JOHNSON
Plaintiff pro se
3834 Manning Road
Watkins Glen, NY 14891

BOND SCHOENECK & KING, PLLC                        KATE I. REID, ESQ.
Attorneys for Defendants
One Lincoln Center
Syracuse, NY 13202

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Michael A. Hurley commenced this civil action against the Ithaca

City School District Board of Education and the Superintendent of Schools. On April 22,

2020, the Honorable Miroslav Lovric, United States Magistrate Judge, advised by Report-

Recommendation that plaintiff's Complaint be dismissed in its entirety but that he be granted
     Case 3:20-cv-00328-DNH-ML Document 10 Filed 05/14/20 Page 2 of 3



leave to amend. Magistrate Judge Lovric also recommended denying as moot defendants'

currently pending motion for judgment on the pleadings. No objections to the Report-

Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's Complaint is DISMISSED in its entirety with leave to replead;

          2. Plaintiff is provided an opportunity to amend his Complaint within thirty (30) days

of the date of this Decision and Order to correct the deficiencies identified in the Report-

Recommendation;

          3. If plaintiff timely files an Amended Complaint within thirty (30) days of the date of

this Decision and Order, the file be forwarded to Magistrate Judge Lovric for further review1;

          4. If plaintiff fails to file an Amended Complaint within thirty (30) days of the date of

this Decision and Order, the Complaint be dismissed in its entirety without further order; and

          5. Defendants' motion for judgment on the pleadings, ECF No. 8, is DENIED as

moot.

          IT IS SO ORDERED.




          1
             If plaintiff wishes to proceed with this action and files an Amended Complaint, he must either
  (i) pay the $400.00 filing fee, or (ii) submit a renewed IFP application detailing his current financial
  condition within thirty (30) days from the date of the filing of this Decision and Order. Failure to comply
  with this directive will result in the issuance of a Report and Recommendation to the undersigned that the
  action be dismissed.

                                                    -2-
     Case 3:20-cv-00328-DNH-ML Document 10 Filed 05/14/20 Page 3 of 3




Dated: May 14, 2020
       Utica, New York.




                                      -3-
